DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present Office Action is in response to Applicant’s filing of August 30, 2022.  Applicant cancelled original Claims 1-17, and presented new Claims 18-34, Claims 18, 28, and 30 being in independent form.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 18-22 and 27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent No. 2019/0072250 (“Huggins”).
	Regarding Claim 18, Huggins discloses a light bulb (Fig. 3; [0016]; [0019]-[0020]; details in Fig. 4) comprising: 
	a) a base (51+55) configured for insertion in a lighting socket and for receiving line power (via AC terminals 52; [0019]); 
	b) a first circuit (in 51 in Fig. 4) formed within the base and configured to energize the light bulb (50) in a first mode (normal light level; [0020]), wherein the first circuit conditions the line power (power conditioner 62; [0019]) for the light bulb (50) to generate, from a first light source configuration within the light bulb (selected from individual LEDs of 58), a first illumination above a first brightness value (normal light level; [0020]); 
	c) an internal charge storage element (battery 66) within the base that is configured to store electrical energy from the conditioned line power, during first mode operation ([0019]), for energizing the light bulb in a second mode (low power light level; [0020]); 
	d) a detector, internal to the base and configured for providing a signal that indicates loss of the line power to the base (in power conditioner 62; [0019], lines 11-18), wherein the detector is further connected to sensors (light sensor 69 and motion sensor (not shown); [0020], lines 17-23) within the base that indicate the following: 
		i) ambient brightness about the light bulb below a predetermined level ([0020], lines 10-17); and 
		ii) sensed motion over an area lying within a predetermined distance of the base ([0020], lines 17-23); and 
	e) a mode switching element within the base that connects to the detector (power switch 54 connected to power conditioner 62; [0020]) and, in response to the detector signal and to both sensor indications, switches the internal charge storage element (battery 66) to energize the light bulb in the second mode (low power light level; [0020]), directing power to an alternate light source configuration within the light bulb (selected from individual LEDs of 58) that generates a second illumination below the first brightness value (low power light level; [0020]).

	Regarding Claim 19, Huggins further discloses wherein the light bulb comprises a plurality of light emitters for providing illumination and wherein the first light source configuration comprises a first subset of the plurality of light emitters (selected LEDs on 58 to produce a normal light level; [0020]).

	Regarding Claim 20, Hugging further discloses wherein the alternate light source configuration comprises a second subset of the plurality of light emitters, different from the first subset (selected LEDs on 58 to produce a low power light level; [0020]).

	Regarding Claim 21, Huggins further discloses wherein the plurality of light emitters are light-emitting diodes ([0016], lines 7-9).

	Regarding Claim 22, Huggins further discloses wherein the charge storage element is a rechargeable battery (66 in Fig. 5; [0019]).

	Regarding Claim 27, Huggins further discloses a timer that de-energizes the second illumination after a predefined period (period of inactivity; [0034], lines 18-22).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 2019/0072250 (“Huggins”) in view of U.S. Patent Publication No. 2014/0097758 (“Recker”).
	Regarding Claim 23, Huggins fails to specifically discloses wherein the charge storage element is a capacitor.
	However, Recker teaches wherein the charge storage element is a capacitor ([0056], lines 20-22).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to have provided the charge storage element as disclosed by Huggins as a capacitor as taught by Recker, in order to supply power to the lighting fixture independently of the power source, as evidenced by Recker ([0056], lines 8-10). 

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 2019/0072250 (“Huggins”).
	Regarding Claim 24, Hugging fails to specifically disclose wherein the first brightness value exceeds 375 lumens and the second illumination is below 60 lumens.
	However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to have used the light bulb as disclosed by Huggins so that the first brightness value exceeds 375 lumens and the second illumination is below 60 lumens, as a matter of design choice absent unexpected results. 

Claim 25, 26, 28-31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 2019/0072250 (“Huggins”) in view of U.S. Patent No. 10,004,122 (“Li”).
	Regarding Claim 25, Huggins fails to specifically disclose wherein the spectral bandwidth of the first illumination is larger than the spectral bandwidth of the second illumination.
	However, Li teaches wherein the spectral bandwidth of the first illumination is larger than the spectral bandwidth of the second illumination (a day/wakeup mode vs a night/pre-sleep mode; col. 7, lines 18-24, and col. 7, line 65 to col. 8, line 39).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to have provide the light bulb with first and second brightness emissions as disclosed by Huggins and included first and second spectral bandwidths emissions as taught by Li, in order to provide a lamp with two-mode operation, as evidenced by Li (col. 7, lines 19-24). 

	Regarding Claim 26, Huggins fails to specifically disclose wherein the first illumination is substantially white light over the visible spectrum between 400 and 740 nm and the second illumination is substantially red light between 600 and 740 nm.
	However, Li teaches wherein the first illumination is substantially white light over the visible spectrum between 400 and 740 nm and the second illumination is substantially red light between 600 and 740 nm (col. 7, lines 18-24, and col. 7, line 65 to col. 8, line 39; see also, Fig. 5 and its corresponding description starting in col. 10, line 21).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to have provide the light bulb with first and second brightness emissions as disclosed by Huggins and included first and second spectral bandwidths emissions as taught by Li, in order to provide a lamp with two-mode operation, as evidenced by Li (col. 7, lines 19-24). 

	Regarding Claim 28, Huggins discloses a light bulb (Fig. 3; [0016]; [0019]-[0020]; details in Fig. 4) comprising: 
	a) a base (51+55) configured for insertion in a lighting socket for receiving AC line power (via AC terminals 52; [0019]); 
	b) plurality of light emitters within the light bulb (50), comprising a first subset of light emitters and a second subset of light emitters (both selected from individual LEDs of 58); 
	c) a first circuit (in 51 in Fig. 4) formed within the base and configured to condition the received AC line power (power conditioner 62; [0019]) to energize the first subset of light emitters when the line power is on (normal light level; [0020]); 
	d) an internal charge storage element (battery 66) within the base that is configured to store electrical energy from the conditioned line power ([0019]) for energizing the base and the second subset of light emitters of the light bulb when the line power is off (low power light level; [0020]); 
	e) a detector, internal to the base and configured for providing a signal that indicates loss of the AC line power (in power conditioner 62; [0019], lines 11-18), wherein the detector is further connected to sensors (light sensor 69 and motion sensor (not shown); [0020], lines 17-23) within the base that indicate the following: 
		i) ambient brightness about the light bulb below a predetermined level ([0020], lines 10-17); and 
		ii) sensed motion over an area lying within a predetermined distance of the base ([0020], lines 17-23); and 
	f) a switching element within the base that connects to the detector (power switch 54 connected to power conditioner 62; [0020]) and, in response to the detector signal and to both sensor indications, switches the internal charge storage element (battery 66) to energize the second subset of light emitters within the light bulb (low power light level; [0020]; using LEDs selected from individual LEDs of 58).
	Hugging fails to specifically disclose a first subset of light emitters of a first spectral bandwidth and a second subset of light emitters of a second spectral bandwidth, narrower than the first spectral bandwidth.
	However, Li teaches a first subset of light emitters of a first spectral bandwidth and a second subset of light emitters of a second spectral bandwidth, narrower than the first spectral bandwidth (col. 7, lines 18-24, and col. 7, line 65 to col. 8, line 39; see also, Fig. 5 and its corresponding description starting in col. 10, line 21). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to have provide the light bulb with first and second brightness emissions as disclosed by Huggins and included first and second spectral bandwidths emissions as taught by Li, in order to provide a lamp with two-mode operation, as evidenced by Li (col. 7, lines 19-24). 

	Regarding Claim 29, Huggins further discloses a timer, within the base, that is configured to maintain, for a predetermined time period, the energized state of the second subset of light emitters by the internal charge storage element (period of inactivity; [0034], lines 18-22).

	Regarding Claim 30, Huggins discloses a method for illumination comprising: 
	a) providing a light bulb (Fig. 3; [0016]; [0019]-[0020]; details in Fig. 4) with a base (51+55) configured for insertion in a lighting socket for receiving AC line power (via AC terminals 52; [0019]); 
	b) configuring a plurality of light emitters within the light bulb (50) in order to define a first subset of light emitters and a second subset of light emitters (both selected from individual LEDs of 58); 
	c) configuring a first circuit (in 51 in Fig. 4) formed within the base to condition the received AC line power (power conditioner 62; [0019]) to energize the first subset of light emitters (normal light level; [0020]) and to store electrical energy from the conditioned line power ([0019]) in an internal charge storage element within the base (battery 66); 
	d) disposing a detector, internal to the base and configured for providing a signal that indicates loss of the AC line power (in power conditioner 62; [0019], lines 11-18), and connecting the detector to sensors (light sensor 69 and motion sensor (not shown); [0020], lines 17-23) within the base that indicate the following: 
		i) ambient brightness about the light bulb below a predetermined level ([0020], lines 10-17); and 
		ii) sensed motion over an area lying within a predetermined distance of the base ([0020], lines 17-23); and 
	e) connecting a switching element within the base to the detector (power switch 54 connected to power conditioner 62; [0020]), wherein the switching element is configured to respond to the detector signal and both sensor indications by switching the internal charge storage element (battery 66) to energize the second subset of light emitters within the light bulb (low power light level; [0020]; using LEDs selected from individual LEDs of 58).
	Hugging fails to specifically disclose a first subset of light emitters of a first spectral bandwidth and a second subset of light emitters of a second spectral bandwidth, narrower than the first spectral bandwidth.
	However, Li teaches a first subset of light emitters of a first spectral bandwidth and a second subset of light emitters of a second spectral bandwidth, narrower than the first spectral bandwidth (col. 7, lines 18-24, and col. 7, line 65 to col. 8, line 39; see also, Fig. 5 and its corresponding description starting in col. 10, line 21). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to have provide the light bulb with first and second brightness emissions as disclosed by Huggins and included first and second spectral bandwidths emissions as taught by Li, in order to provide a lamp with two-mode operation, as evidenced by Li (col. 7, lines 19-24). 

	Regarding Claim 31, Huggins further discloses wherein the internal charge storage element is a battery (battery 66).

	Regarding Claim 33, Huggins further discloses de-energizing the second subset of light emitters according to a predetermined timeout period (period of inactivity; [0034], lines 18-22).

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 2019/0072250 (“Huggins”) in view of U.S. Patent No. 10,004,122 (“Li”) and further in view of U.S. Patent Publication No. 2014/0097758 (“Recker”).
	Regarding Claim 32, the combination of Huggins in view of Li fails to specifically teach wherein the internal charge storage element is a capacitor.
	However, Recker teaches wherein the charge storage element is a capacitor ([0056], lines 20-22).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to have provided the charge storage element as taught by the combination of Huggins in view of Li as a capacitor as taught by Recker, in order to supply power to the lighting fixture independently of the power source, as evidenced by Recker ([0056], lines 8-10). 

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 2019/0072250 (“Huggins”) in view of U.S. Patent No. 10,004,122 (“Li”) and further in view of U.S. Patent No. 10,104,742 (“Halliwell”).
	Regarding Claim 34, the combination of Huggins in view of Li fails to specifically teach a switch or non-conductive tab on the base that disables energizing of the second subset of light emitters.
	However, Halliwell teaches a switch or non-conductive tab on the base that disables energizing of the second subset of light emitters (switch 30 in Figs. 1A and 4; col. 9, line 63 to col. 10, line 20).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to have provided the light bulb as taught by the combination of Huggins in view of Li with the switch as taught by Halliwell, in order to allow a user to select an operating mode, as evidenced by Halliwell (col. 11, lines 43-47).

Response to Arguments
Applicant's arguments filed August 30, 2022 have been fully considered but they are not persuasive.
	Applicant’s arguments with respect to Claims 1-17, now cancelled and replaced by Claims 18-34, have been considered but are moot because Spero, used as the primary reference in the previous Office Action, is no longer cited to reject the claims; and, the new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	U.S. Patent Publication No. 2012/0098655 (“Preta”) relates to a smart light with power backup.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO C FERNANDEZ whose telephone number is (571)272-7050. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 1-(571) 272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PEDRO C FERNANDEZ/Examiner, Art Unit 2844        

/ALEXANDER H TANINGCO/Supervisory Patent Examiner, Art Unit 2844